Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 1 of 10 - Page ID#: 276




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                          LONDON


   UNITED STATES OF AMERICA,                        )
                                                    )
         Plaintiff,                                 )        Case No. 6:18-cr-00003-GFVT-MAS
                                                    )    Related Civil No. 6:20-cv-00145-GFVT-MAS
   v.                                               )
                                                    )
   WILLIE B. COMBS,                                 )           MEMORANDUM OPINION
                                                    )                   &
         Defendant.                                 )                 ORDER
                                                    )

         This matter is before the Court on the Recommended Disposition filed by United States

  Magistrate Judge Matthew A. Stinnett. [R. 54.] The Defendant, Willie Combs, has filed a pro se

  motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. [R. 47.]

  Consistent with local practice, Judge Stinnett reviewed the motion and recommends that the

  Court deny Mr. Combs’s § 2255 motion in its entirety.

         Under Federal Rule of Civil Procedure 72(b)(2), a petitioner has fourteen days after

  service to register any objections to the Recommended Disposition or else he waives his rights to

  appeal. In order to receive de novo review by this Court, any objection to the recommended

  disposition must be specific. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A specific

  objection must “explain and cite specific portions of the report which [defendant] deem[s]

  problematic.” Robert v. Tesson, 507 F.3d 981, 994 (6th Cir. 2007) (internal quotations and

  citations omitted). A general objection that fails to identify specific factual or legal issues from

  the recommendation, however, is not permitted, since it duplicates the Magistrate’s efforts and

  wastes judicial economy. Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th

  Cir. 1991).
Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 2 of 10 - Page ID#: 277




         Mr. Combs filed objections to Judge Stinnett’s Recommended Disposition on March 8,

  2021. [R. 55.] The Court acknowledges its duty to review Mr. Combs’s filings under a more

  lenient standard than the one applied to attorneys because Mr. Combs is proceeding pro se. See

  Franklin v. Rose, 765 F.2d 82, 84–85 (6th Cir. 1985). Mr. Combs begins his objections by

  stating that he “objects to any and all reasonings by the Magistrate that he is not intitled [sic] to

  § 2255 relief […].” [R. 55 at 2.] This objection, given its overly broad and general nature, is not

  specific enough to merit de novo review of any portion of Mr. Combs’s motion. See Howard,

  932 F.2d at 509. However, some of Mr. Combs’s subsequent objections are sufficiently definite

  to trigger the Court’s obligation to conduct a de novo review. See 28 U.S.C. § 636(b)(1)(C).

  The Court has satisfied its duty, reviewing the entire record, including the pleadings, the parties’

  arguments, relevant case law and statutory authority, as well as applicable procedural rules. For

  the following reasons, Mr. Combs’s objections will be OVERRULED.

                                                     I

         Judge Stinnett’s Recommended Disposition accurately sets forth the factual and

  procedural background of this case. The Court mentions only key facts to frame its discussion

  and analysis and incorporates Judge Stinnett’s discussion of the record into this Order.

         On January 25, 2018, Mr. Combs, previously convicted of at least three felonies, was

  indicted for being a felon in possession of a firearm in violation of Section 922(g). [R 1-1; R. 7.]

  On May 29, 2018, Mr. Combs appeared before this Court and entered a guilty plea. [R. 23.]

  During his rearraignment, the Court engaged in a Rule 11 plea colloquy with Mr. Combs to

  ensure he was aware of the crime to which he was pleading guilty. [R. 25.] In accepting his

  plea agreement, Mr. Combs “waive[d] the statutory right to attack collaterally the guilty plea

  conviction and sentence.” [R. 23 at 58.] On November 28, 2018, Mr. Combs was sentenced to



                                                     2
Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 3 of 10 - Page ID#: 278




  108 months of imprisonment, to be followed by three years of supervised release. [R. 31.] Mr.

  Combs subsequently appealed his conviction; this Court’s judgment was affirmed on October 23,

  2019. [R. 46.]

                                                   II

          In his motion to vacate under § 2255, filed on July 17, 2020, Mr. Combs asserts two

  categories of arguments, each related to Rehaif v. United States, 139 S. Ct. 2191 (2019). In

  Rehaif, the Supreme Court “held that a conviction under § 922(g) requires the defendant to know

  (1) he possessed a firearm and (2) that he was in a category of individuals prohibited from

  possessing a firearm.” [R. 54 at 2.] Prior to Rehaif, the Government was not required to prove

  knowledge in 922(g) cases; as a result, knowledge was not at issue in the prosecution of Mr.

  Combs. See id. Now, Mr. Combs argues that his indictment, plea agreement, and plea colloquy

  were deficient because they did not sufficiently advise him of the knowledge element of 922(g).

  [R. 47 at 5.] Additionally, Mr. Combs argues that he received ineffective assistance of counsel

  because his counsel failed to advise him of the knowledge element of 922(g), failed to object to

  the alleged deficiencies of the indictment, and failed to investigate the underlying charges against

  him. [R. 54 at 3.] On February 22, 2021, Judge Stinnett issued a Recommended Disposition in

  which he thoughtfully considered both of Mr. Combs’s claims and determined that Mr. Combs is

  not entitled to relief. [R. 54.]

          In his Recommended Disposition, Judge Stinnett first analyzed Mr. Combs’s argument

  that his conviction was unconstitutional because neither his indictment, plea agreement, nor plea

  colloquy sufficiently advised him of the knowledge element of Section 922(g). [R. 54 at 3-6.]

  First, Judge Stinnett pointed out that, aside from ineffective assistance of counsel claims, Mr.

  Combs waived his right to collaterally attack his conviction by signing his plea agreement.



                                                   3
Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 4 of 10 - Page ID#: 279




  [R. 54 at 3; R. 23 at 3.] Next, Judge Stinnett analyzed each relevant document and determined

  that Mr. Combs is entitled to no relief. Regarding the indictment, Judge Stinnett found that “the

  Sixth Circuit, like its ‘sister circuits[,] have rejected the notion that an indictment’s failure to

  allege the knowledge-of-status element required by Rehaif deprives the court of jurisdiction.”

  [R. 54 at 4 (quoting United States v. Hobbs, 953 F.3d 853, 856-57 (6th Cir. 2020).]

  Additionally, Judge Stinnett found that no evidence suggested that Mr. Combs would have

  rejected his plea deal had the indictment contained the element. [R. 54 at 4.] Regarding the plea

  agreement and plea colloquy, Judge Stinnett found that “[a]lthough the plea agreement did not

  set forth the Rehaif element as a separate element the United States would have to prove—and

  could prove—at trial, the plea colloquy is irrefutable evidence that Combs knew he was a

  convicted felon.” Id. at 6.

          Next, Judge Stinnett analyzed Mr. Combs’s claims of ineffective assistance of counsel

  against both his trial counsel, Paul Croley, and appellate counsel, Nicole Lynn Rutter-Hirth. [R.

  54 at 6-10.] In his motion, Mr. Combs alleges “that both Corley and Rutter-Hirth should have

  challenged his § 922(g) charge based on the government’s failure to include the Rehaif element

  in the indictment and guilty plea.” [R. 54 at 6; R. 47 at 9.] In his analysis, Judge Stinnett laid

  out the Strickland elements required to prevail on an ineffective assistance of counsel claim

  under § 2255 1 and then analyzed whether either counselor had ineffectively assisted Mr. Combs

  during their representation. [R. 54 at 7-10.]

          Regarding trial counsel, Judge Stinnett found that “[t]rial counsel had no basis for raising

  an objection to the indictment or plea agreement in 2018,” prior to Rehaif being published,



  1
    To succeed on an ineffective assistance of counsel claim, a defendant must (1) “show that
  counsel’s performance was deficient,” and (2) “show that the deficient performance prejudiced
  the defense.” Strickland v. Washington, 466 U.S. 668, 689 (1984).
                                                     4
Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 5 of 10 - Page ID#: 280




  because “[t]he Sixth Amendment [right to counsel] does not require counsel for a criminal to be

  clairvoyant.” [R. 54 at 7 (quoting Cornell v. Jeffries, 2006 WL 2583300 at *20 (S.D. Ohio Sep.

  7, 2006).] Moreover, although Mr. Combs states that he might have went to trial instead of

  pleading guilty had his trial counsel informed him of the not yet in existence Rehaif holding,

  Judge Stinnett found this argument unpersuasive because the Supreme Court has indicated that

  “[c]ourts should not upset a plea solely because of post hoc assertions from a defendant about

  how he would have pleaded.” [R. 54 at 8 (quoting Lee v. United States, 137 S. Ct. 1958, 1967

  (2017).]

         Regarding Mr. Combs’s appellate counsel, Judge Stinnett found that, because counsel’s

  affidavit indicated that she did not believe Rehaif applicable to Mr. Combs’s case because “he

  explicitly stated during the plea colloquy that he knew he had been convicted of a felony,” and

  because his “plea agreement limited his direct appeal to the sentence imposed,” that Mr. Comb’s

  claims against her were meritless. [R. 54 at 9.] Finally, Judge Stinnett recommended the Court

  deny Mr. Combs a certificate of appealability because “reasonable jurists would not debate the

  denial of Combs’s § 2255 motion or conclude that the issues presented are adequate to deserve

  encouragement to proceed further.” Id. at 10 (citing Miller-El v. Cockrell, 537 U.S. 322, 327

  (2003). We now turn to Mr. Combs’s specific objections to the Report and Recommendation,

  which he filed on March 8, 2021. [R. 55.]

                                                  A

         Mr. Combs’s first specific objection to the Recommended Disposition is that Judge

  Stinnett improperly decided that the Rehaif decision does not grant him relief. Specifically, Mr.

  Combs argues that, because he was not informed of the Rehaif Section 922(g) knowledge

  requirement, his guilty plea was unconstitutional. [R. 55 at 3-7.] Additionally, Mr. Combs



                                                  5
Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 6 of 10 - Page ID#: 281




  argues for the first time that the District Court also failed to determine whether he was aware of

  the third element of 922(g): “that the subject firearm moved in or affected interstate commerce.”

  [R. 55 at 4.] Though this Court agrees with Judge Stinnett’s analysis that Rehaif has no

  substantive impact in this case, it need not analyze the impact of Rehaif nor Mr. Combs’s new

  argument regarding the third element of 922(g) within its de novo review because Mr. Combs’s

  plea agreement procedurally bars him from collaterally attacking the sufficiency of his guilty

  plea. Mr. Combs’s signed plea agreement states that following:

                 8. With the exception of claims of ineffective assistance of counsel, the
         Defendant waives the statutory right to collaterally attack the guilty plea,
         conviction, and sentence – including any order of restitution. The Defendant also
         waives the statutory right to appeal the guilty plea and conviction, but reserves the
         right to appeal the sentence.

  When a Defendant waives his right to collaterally attack his guilty plea, he agrees to procedurally

  bar himself from doing so. See United States v. Koerner, 220 U.S. App. LEXIS 4858 at *6 (6th

  Cir. 2020) (“But Koerner waived any claim that the indictment was defective when he entered

  his guilty plea. That is because an unconditional guilty plea constitutes a waiver of all pre-plea,

  non-jurisdictional claims of constitutional deprivations. […] [S]o Koerner’s guilty plea waived

  any possible Rehaif claim.”) (citations omitted). Thus, because Mr. Combs waived his right to

  attack his guilty plea, he cannot now make pre-plea claims of constitutional deprivations because

  he is procedurally barred from doing so. Accordingly, Mr. Combs’s objections against the

  validity of his indictment, plea agreement, plea colloquy, and guilty plea are OVERRULED.

                                                   B

         Next, Mr. Combs objects to Judge Stinnett’s conclusion that his ineffective assistance of

  counsel claims are meritless. [R. 55 at 7-9.] First, Mr. Combs argues “[i]t could be possible

  that” the Court, his counsel, and the Government were aware that the Rehaif decision was



                                                   6
Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 7 of 10 - Page ID#: 282




  forthcoming but allowed him to plead guilty and “unknowingly stipulate to certain facts”

  regardless. Id. at 8. Mr. Combs further argues that he has a right to trial and that, because

  neither his trial nor appellate counsel informed him of every Section 922(g) element 2, he was

  given ineffective assistance of counsel. Id. at 8-9. Finally, Mr. Combs states that he “would in

  fact have went to trial had he had effective assistence [sic] of counsel” and that, although his

  counsel “did not have to be clairvoyant,” it should have still informed him of each element of

  Section 922(g). [R. 55 at 9.]

         The Court is unpersuaded by Mr. Combs’s arguments. First, when Mr. Combs pled

  guilty in 2018, Rehaif had not yet been decided. “Before Rehaif, the government could obtain a

  felon-in-possession conviction without proving that the defendant knew he had previously been

  convicted of a felony.” Khamisi-El v. United States, 800 F. App’x 344, 349 (6th Cir. 2020).

  Although Mr. Combs argues this his trial counsel need not have been clairvoyant, he still states

  that his counsel should have predicted the outcome of Rehaif. Alternatively, Mr. Combs argues

  that the outcome of Rehaif was possibly known by each involved party prior to its publication.

  [R. 55 at 8-9.] Nonetheless, the Sixth Circuit has indicated that this line of reasoning is

  meritless because counsel is not required to predict updates or changes in the law. See Khamisi-

  El, 800 F. App’x at 349 (because “[t]he rule stated in Rehaif is a matter of statutory interpretation”

  and did not exist when the defendant was convicted, no relief could be granted.); see also United

  States v. Conley, 290 F. Supp. 3d 647, 661 (E.D. Ky. 2017) (holding counsel was “not expected

  to be a fortune-teller” and denying ineffective assistance claim based on failure to predict

  development in law).




  2
    In his objections, Mr. Combs, for the first time, argues that he was also improperly informed of
  the interstate commerce element of Section 922(g). [R. 55 at 9.]
                                                    7
Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 8 of 10 - Page ID#: 283




         Next, Mr. Combs’s claims that he was not informed of the interstate commerce element

  of 922(g) does not warrant de novo review because it was not properly raised before the

  Magistrate Judge but, instead, was raised for the first time in his objections to the Report and

  Recommendation. Murr v. United States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (finding a claim

  raised in a supplemental objection to a magistrate judge’s Report and Recommendation waived

  from de novo review because the magistrate never had an opportunity to consider the issue).

  Finally, Mr. Combs’s argument that he would have gone to trial instead of pleading guilty had he

  been made aware of the Rehaif knowledge element fails because no evidence indicates that Mr.

  Combs was hesitant to plead guilty or that Mr. Combs lacked knowledge of his status as a felon

  prior to his plea. Lee v. United States, 137 S. Ct. 1958, 1967 (2017) (holding that “[c]ourts

  should not upset a plea solely because of post hoc assertions from a defendant about how he

  would have pleaded,” but “should instead look to contemporaneous evidence to substantiate a

  defendant’s expressed preferences.”). Accordingly, Mr. Combs’s objections to Judge Stinnett’s

  findings regarding his ineffective assistance of counsel claims are OVERRULED.

                                                   C

         Finally, Mr. Combs objects to Judge Stinnett’s conclusion that a certificate of

  appealability should not be granted in this matter. [R. 54 at 10; R. 55 at 9-10.] A certificate of

  appealability may issue where the movant has made a “substantial showing of the denial of a

  constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy this standard, the movant must

  demonstrate that “reasonable jurists would find the district court’s assessment of the

  constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). It is

  the reviewing court’s role to indicate what specific issues satisfy the “substantial showing”

  requirement. 28 U.S.C. §2253(c)(3); Bradley v. Birkett, 156 F. App’x 771, 774 (6th Cir. 2005).



                                                   8
Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 9 of 10 - Page ID#: 284




         In his objection, Mr. Combs argues that he “has stated valid claims of the denial of his

  constitutional rights” because he pled guilty without being informed of each element of a Section

  922(g) charge. [R. 55 at 9.] Mr. Combs also argues that “[n]ot all Circuits have agreed with the

  Sixth Circuit” regarding the impact of Rehaif on a defendant’s guilty plea. Id. (citing United

  States v. Gary, 954 F.3d 194 (4th Cir. 2020) (vacating a defendant’s guilty plea due because the

  defendant was not informed of the Rehaif knowledge element prior to his plea); see also United

  States v. Lockhart, 947 F.3d 187 (4th Cir. 2020). Although there is a circuit split regarding the

  impact of Rehaif on retroactive guilty pleas, the Sixth Circuit has indicated that the Rehaif

  holding “is a matter of statutory interpretation” and did not create a “new rule of constitutional

  law.” Khamisi-El v. United States, 800 Fed. Appx. 344, 349 (6th Cir. 2020). Accordingly,

  because Mr. Combs has not made a “substantial showing of the denial of a constitutional right”

  in any of his objections, his objection is OVERRULED.

                                                  III

         Accordingly, and the Court being otherwise sufficiently advised, it is hereby ORDERED

  as follows:

         1. Judge Stinnett’s Recommended Disposition [R. 54] is ADOPTED as and for the

                Opinion of the Court;

         2. Mr. Combs’s Motion to Vacate his Sentence under § 2255 [R. 47] is DENIED

                WITH PREJUDICE;

         3. A Certificate of Appealability is DENIED as to all issues.



         This the 29th day of March, 2021.




                                                   9
Case: 6:18-cr-00003-GFVT-MAS Doc #: 56 Filed: 03/29/21 Page: 10 of 10 - Page ID#:
                                     285




                                       10
